NO. 12-09-00317-CV

                       IN THE COURT OF APPEALS

          TWELFTH COURT OF APPEALS DISTRICT

                                    TYLER, TEXAS
                                                '           APPEAL FROM THE 114TH
IN RE: CHARLES ROSS,
APPELLANT                                       '           JUDICIAL DISTRICT COURT

                                                '           SMITH COUNTY, TEXAS

                                  MEMORANDUM OPINION
                                      PER CURIAM
       We withdraw our memorandum opinion and judgment of March 20, 2010, and issue this
substitute memorandum opinion and accompanying judgment in its place. See TEX. R. APP. P.
19.3(a) (permitting court, after expiration of plenary power, to correct clerical error in opinion
and judgment).
       Appellant Charles Ross filed a document in the trial court entitled “Petition for Smith
County District Judge Determination for Probable Cause to Court of Inquiry or Convening
Special Grand Jury.” By written order signed on August 5, 2009, the trial court denied the relief
sought and dismissed the cause. Ross filed a notice of appeal from the order. On January 26,
2010, this court notified Ross that the district clerk’s record received in this appeal does not
include a final judgment or other appealable order. See In re Court of Inquiry, 148 S.W.3d 554,
555 (Tex. App.–El Paso 2004, no pet.) (no appeal from district judge’s determination under
Chapter 52 of the Texas Code of Criminal Procedure). Therefore, the record does not show that
this court has jurisdiction of the appeal. Ross was further notified that his appeal would be
dismissed if the information received in the appeal was not amended on or before February 25,
2010 to show the jurisdiction of this court.
       On February 3, 2010, we received a copy of a letter Ross sent to the district clerk
requesting that the trial court be asked to prepare and sign a final judgment to be included in the
appellate record. Along with the copy of the letter, we received a copy of a “Motion for Final
Judgment,” which had been sent to the district clerk for filing. However, we have not received a
final judgment or other appealable order in this appeal. Accordingly, the appeal is dismissed for
want of jurisdiction. See TEX. R. APP. P. 37.2, 42.3.
Opinion delivered August 18, 2010.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                    (PUBLISH)


                                                           2